DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment filed on 1/27/2021.
Response to Arguments
Applicant’s arguments filed on 1/27/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and all the dependent claims has been withdrawn. 

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Erin Knight (Reg. # 70,596) on 3/9/2021.
	In the claims:
	1. (Currently Amended) A microchip, comprising: 
a printed circuit board (PCB) 
a first contact feature positioned along a first area of the PCB within the interior region; 
a second contact feature positioned along a second area of the PCB that is disposed opposite to the first area and within the interior region; 
a contact frame comprising: 

a reinforcement member to which the first and second contact members are directly attached such that the reinforcement member provides structural support for an arrangement of the first and second contact members, the reinforcement member being disposed within the interior region and surrounding the PCB; and 
a housing carrying the first and second contact members and enclosing the interior region and the reinforcement member, 
wherein the reinforcement member has a same cross-sectional shape as the housing and extends about an inner surface of the housing along an entire circumference of the housing 

Claims 17-20 (Cancelled).

Allowable Subject Matter
5.	Claims 1, 3-16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a microchip, as recited in claim 1, which further comprises a reinforcement member to which the first and second contact members are directly attached such that the reinforcement member provides structural support for an arrangement of the first and and surrounding the PCB; and a housing carrying the first and second contact members and enclosing the interior region and the reinforcement member, wherein the reinforcement member has a same cross-sectional shape as the housing and extends about an inner surface of the housing along an entire circumference of the housing such that the reinforcement member further provides structural support for the housing.

				Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/           Primary Examiner, Art Unit 2841